Exhibit 10.1.7.1

Consolidated Edison, Inc.

Long Term Incentive Plan

Effective May 19, 2003

As amended and restated effective January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

ARTICLE 1. INTRODUCTION

   1

ARTICLE 2. DEFINITIONS

   1

ARTICLE 3. STOCKHOLDER APPROVAL AND DURATION

   8

ARTICLE 4. ADMINISTRATION

   8

ARTICLE 5. ELIGIBILITY AND PARTICIPATION

   9

ARTICLE 6. SHARES SUBJECT TO PLAN

   10

ARTICLE 7. STOCK UNIT GRANTS TO DIRECTOR PARTICIPANTS

   11

ARTICLE 8. STOCK UNIT GRANTS

   15

ARTICLE 9. STOCK OPTIONS

   15

ARTICLE 10. RESTRICTED STOCK AWARDS

   17

ARTICLE 11. PERFORMANCE-BASED RESTRICTED STOCK/PERFORMANCE UNITS

   18

ARTICLE 12. STOCK APPRECIATION RIGHTS

   21

ARTICLE 13. DIVIDEND EQUIVALENTS

   22

ARTICLE 14. ACCELERATED AWARD PAYOUT/EXERCISE

   23

ARTICLE 15. SPECIFIED EMPLOYEES

   24

ARTICLE 16. TAX WITHHOLDING

   24

ARTICLE 17. AMENDMENT, MODIFICATIONS, AND TERMINATION

   25

ARTICLE 18. NO IMPLIED RIGHTS

   25

ARTICLE 19. NONALIENABILITY

   26

ARTICLE 20. BENEFICIARY DESIGNATION

   26

ARTICLE 21. SUCCESSORS

   26

ARTICLE 22. UNFUNDED STATUS

   26

ARTICLE 23. ACCOUNT STATEMENT

   27

ARTICLE 24. GENERAL

   27

 

-i-



--------------------------------------------------------------------------------

Consolidated Edison, Inc.

Long Term Incentive Plan

ARTICLE 1. INTRODUCTION

Section 1.1 Establishment. Consolidated Edison, Inc. terminated the Consolidated
Edison Company of New York, Inc. Retirement Plan for Trustees (“Retirement
Plan”) and the Consolidated Edison Inc. Restricted Stock Plan for Non-Employee
Directors effective June 30, 2002, and, effective July 1, 2002, established the
Consolidated Edison, Inc. Deferred Stock Compensation Plan for Non-Officer
Directors (“Deferred Stock Plan”) for those Directors of CEI who were not
employees or officers of CEI. Effective as of the Stockholders’ Approval Date,
the Deferred Stock Plan is merged into the Consolidated Edison, Inc. Long Term
Incentive Plan (the “Long Term Incentive Plan” or “Plan”). Each of the plans,
other than the Long Term Incentive Plan, referred to in this paragraph is a
“Prior Plan.” Benefits provided under the Retirement Plan to a director who was
retired prior to June 30, 2002, and awards under a Prior Plan or pursuant to an
agreement between an Officer and CEI remain effective unless the content herein
explicitly states otherwise.

Section 1.2 Purpose. The Long Term Incentive Plan is intended to advance the
interests of CEI, and its shareholders by providing long term incentives to
those persons with significant responsibility for the success and growth of CEI;
by strengthening CEI’s ability to attract and retain qualified persons of
superior talent, ability and achievement to serve as Directors, Officers, and in
other management positions and to promote their ownership of a greater equity
interest in CEI, thereby aligning their interests more closely with the
interests of the CEI’s stockholders. The Plan also provides the ability to award
long term incentives that qualify for federal income tax deduction.

Section 1.3 Effective Date. The Long Term Incentive Plan is effective as of the
Stockholders’ Approval Date.

ARTICLE 2. DEFINITIONS

“Adjusted EBIT” means EBIT, after giving effect to any adjustments applicable
pursuant to Section 11.1(d) at the time Business Criteria and Performance
Target(s) are established for any Year or Years.

“Adjusted EPS” means EPS after giving effect to any adjustments applicable
pursuant to Section 11.1(d) at the time Business Criteria and Performance
Target(s) are established for any Year or Years.

“Adjusted Net Income” means Net Income after giving effect to any adjustments
applicable pursuant to Section 11.1(d) at the time Business Criteria and
Performance Target(s) are established for any Year or Years.



--------------------------------------------------------------------------------

“Adjusted Operating Income” means Operating Income after giving effect to any
adjustments applicable pursuant to Section 11.1(d) at the time Business Criteria
and Performance Target(s) are established for any Year or Years.

“Adjusted Operating Revenues” means Operating Revenues after giving effect to
any adjustments applicable pursuant to Section 11.1(d) at the time Business
Criteria and Performance Target(s) are established for any Year or Years.

“Adjusted Return on Assets” means Return on Assets after giving effect to any
adjustments applicable pursuant to Section 11.1(d) at the time Business Criteria
and Performance Target(s) are established for any Year or Years.

“Adjusted Return on Equity” means Return on Equity after giving effect to any
adjustments applicable pursuant to Section 11.1(d) at the time Business Criteria
and Performance Target(s) are established for any Year or Years.

“Affiliate” means any company which is a member of a controlled group of
corporations (as defined in Code Section 414(b)) which also includes as a member
CEI; any trade or business under common control (as defined in Code
Section 414(c)) with CEI; any organization (whether or not incorporated) which
is a member of an affiliated service group (as defined in Code Section 414(m))
which includes CEI; and any other entity required to be aggregated with CEI
pursuant to regulations under Code Section 414(o).

“Annual Meeting” means the annual meeting of the stockholders of CEI.

“Award” means individually or collectively, Stock Units, Restricted Stock, Stock
Options, Performance Units, Performance-Based Restricted Stock, Stock
Appreciation Rights, or Dividend Equivalents, granted under this Plan.

“Board” means the Board of Directors of CEI.

“Business Criteria” means any one or any combination of Net Income, Adjusted Net
Income, Return on Equity, Adjusted Return on Equity, Return on Assets, Adjusted
Return on Assets, Total Shareholder Return, Common Stock Fair Market Value,
EBIT, Adjusted EBIT, EPS, or Adjusted EPS, Operating Revenue, Adjusted Operating
Revenue, Operating Income or Adjusted Operating Income.

“CECONY” means Consolidated Edison Company of New York, Inc.

“CEI” means Consolidated Edison, Inc., its successors or assigns.

“Change in Control” means the occurrence of any of the following events:

(a) any Person or Group acquires stock of CEI that, together with stock held by
such Person or Group, constitutes more than 50% of the total fair market value
or total voting power of the stock of CEI. However, if any Person or Group is
considered to own more than 50% of the total fair market value or total voting
power of the stock of CEI, the acquisition of additional stock by the same
Person

 

2



--------------------------------------------------------------------------------

or Group is not considered to cause a Change of Control of CEI. An increase in
the percentage of stock owned by any Person or Group as a result of a
transaction in which CEI acquires its stock in exchange for property will be
treated as an acquisition of stock for purposes of this subsection. This
subsection applies only when there is a transfer of stock of CEI (or issuance of
stock of CEI) and stock in CEI remains outstanding after the transaction;

(b) any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
ownership of stock of CEI possessing 30% or more of the total voting power of
the stock of CEI;

(c) a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; or

(d) any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
assets from CEI that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of CEI immediately
prior to such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of CEI, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. However, no Change of Control shall be deemed to occur under this
subsection (d) as a result of a transfer to:

 

  (i) A shareholder of CEI (immediately before the asset transfer) in exchange
for or with respect to its stock;

 

  (ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by CEI;

 

  (iii) A Person or Group that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of CEI; or

 

  (iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (iii) above.

For these purposes, the term “Person” shall mean an individual, corporation,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof (but shall not include CEI, any underwriter temporarily holding
securities pursuant to an offering of such securities, any trustee or other
fiduciary holding securities under an employee benefit plan of CEI, or any
company owned, directly or indirectly, by the stockholders of CEI in
substantially the same proportions as their ownership of voting stock of CEI).
The term “Group” shall have the meaning set forth in Rule 13d-5 of the Exchange
Act. If any one Person, or Persons acting as a Group, is considered to
effectively control CEI as described in subsections (b) or (c) above, the
acquisition of additional control by the same Person or Persons is not
considered to cause a Change of Control.

 

3



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Reference in the Plan to any section of the Code will be deemed to include any
amendments or successor provisions to such section and any regulations
promulgated thereunder.

“Committee” means either the Management Development and Compensation Committee
with respect to Employee Participants and Officer Participants or the Corporate
Governance and Nominating Committee with respect to Director Participants.

“Company” means CEI and/or its Affiliates.

“Common Stock” means CEI’s common shares, $.10 par value per share.

“Corporate Governance and Nominating Committee” means the Corporate Governance
and Nominating Committee of the Board, or such other committee as may be
appointed by the Board to administer the Plan with respect to Directors.

“Date of Grant” means the date on which the Committee authorizes the granting of
an Award or such later date as may be specified by the Committee in such
authorization.

“Deferral Election Form” means an electronic or written election to defer any
benefit pursuant to the terms of the Plan.

“Deferred Stock Plan” means the Consolidated Edison, Inc. Deferred Stock
Compensation Plan for Non-Officer Directors.

“Director” means a member of the Board or of the board of directors or analogous
governing body of an Affiliate, who is not also an officer or employee of CEI or
any of its Affiliates.

“Director Participant” means a person who was a Director of CEI on July 1, 2002
or who becomes a Director thereafter, until his or her termination of service.

“Director’s Compensation” means all or part of any board and committee retainer,
and board and committee meeting fees payable to a Director in his or her
capacity as a Director. Director’s Compensation shall not include any expenses
paid directly to the Director through reimbursement.

“Disability” means [(i) the inability of a Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) the receipt of
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 

4



--------------------------------------------------------------------------------

“Dividend Equivalent” means an Award granted under Section 7.7 or Article 13.

“Dividend Payment Date” means any date on which CEI pays any dividend on
outstanding Shares.

“EBIT” for any Year means the consolidated earnings before income taxes of a
Company, as reported in the consolidated financial statements of a Company for
the Year.

“Effective Date” means the Stockholders’ Approval Date.

“Eligible Employee” means an employee of the Company who is not an Officer and
is designated an Eligible Person by the Committee.

“Eligible Person” means any person who satisfies all of the requirements of
Article 5.

“Employee Participant” means an Eligible Employee who is a Participant in the
Plan.

“EPS” for any Year means diluted earnings per share of a Company, as reported in
a Company’s consolidated financial statements for the Year.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time and the rules and regulations promulgated thereunder.

“Exercise Period” means the period or periods during which a Stock Appreciation
Right is exercisable as described in Article 12.

“Fair Market Value” means, as of any specified date, the closing price of a
Share in the Consolidated Reporting System as reported in the Wall Street
Journal or in a similarly readily available public source for the trading day
immediately prior to the applicable transaction date under the Plan. If no
trading of Shares occurred on such date, the closing price of a Share in such
System as reported for the preceding day on which sales of Shares occurred shall
be used.

“Grant” means a grant of an Award under this Plan.

“Immediate Relative” means a spouse, child, parent or sibling, including
adoptive relationships.

“Incentive Stock Option” means an incentive stock option within the meaning of
Section 422 of the Code.

“Management Development and Compensation Committee” means the Management
Development and Compensation Committee of the Board or such other Committee as
may be appointed by the Board to administer the Plan with respect to Officers
and Eligible Employees. It is the intent of CEI that the Management Development
and Compensation Committee shall consist of not less than the minimum number of
persons from time to time required by Rule 16b-3 under the Exchange Act and
Section 162(m) of the Code, each of whom, to the extent necessary to comply with
Rule 16b-3 and Section 162(m), is a “Non-Employee Director” and an “Outside
Director” within the meaning of such Rule 16b-3 and Section 162(m),
respectively; provided that the failure of any member of the Committee to meet
such qualifications will not invalidate any action, decision or determination of
the Committee.

 

5



--------------------------------------------------------------------------------

“Net Income” for any Year means the consolidated net income of a Company, as
reported in the consolidated financial statements of a company for the Year.

“Non-Qualified Option” means an option granted under the Plan to purchase Shares
and which is not intended to qualify as an Incentive Stock Option.

“Officer” means an employee of CEI or an Affiliate who is designated an
“officer” of that Company.

“Officer Participant” means an Officer who is a Participant in the Plan.

“Operating Income” for any Year means the consolidated operating income of a
Company, as reported in the consolidated financial statements of a Company for
the Year.

“Operating Revenues” for any Year means the consolidated operating revenues of a
Company, as reported in the consolidated financial statements of a Company for
the Year.

“Option” or “Stock Option” means collectively a Non-Qualified Option or an
Incentive Stock Option granted under Article 9.

“Option Period” or “Option Periods” means the period or periods during which an
Option is exercisable as described in Article 9.

“Participant” means an Eligible Person who has been granted an Award under this
Plan.

“Pension Plan” means the Consolidated Edison, Inc. Retirement Plan as may be
amended from time to time.

“Performance-Based Restricted Stock” means a Restricted Stock Award for which
the Committee, in determining the amount of payout, will take into account the
Performance Targets.

“Performance Period” means the fiscal year of a company or any other period
designated by the Committee with respect to which an Award may be granted.

“Performance Target(s)” means the specific objective goal or goals that are
timely set in writing by the Committee pursuant to Section 11.1(b) for each
Participant for the applicable Performance Period in respect of any one or more
of the Business Criteria.

“Performance Unit” means a unit of measurement equivalent to such amount or
measure as defined by the Committee, which may include, but is not limited to,
dollars, market value shares, or book value shares.

“Plan” means the Consolidated Edison, Inc. Long Term Incentive Plan, as it may
be amended from time to time.

 

6



--------------------------------------------------------------------------------

“Plan Administrator” means, as set forth in Article 4, the Committee.

“Restricted Stock” means Shares issued in the name of a Participant that bears a
restrictive legend, or otherwise are subject to restrictions, prohibiting sale,
transfer, pledge or hypothecation of the Shares until the expiration of the
Restriction Period.

“Restriction Period” means the period during which a Participant is prohibited
from selling, transferring, pledging or assigning Restricted Stock.

“Retirement” means, for Officers and Eligible Employees, resignation on or after
age 55 with at least 10 years of service; for Directors, resignation after at
least 10 years of service.

“Return on Assets” means Net Income divided by the total assets of a Company at
the end of the 12-month period, as reported by a Company in its consolidated
financial statements.

“Return on Equity” means Net Income divided by the average of the common
shareholders’ equity of a Company during the 12-month period, as reported by a
Company in its consolidated financial statements.

“Section 409A” means Section 409A of the Code and the applicable rulings and
regulations promulgated thereunder.

“Securities Act” means the Securities Act of 1933 as amended from time to time
and the rules and regulations promulgated thereunder.

“Separation from Service” means a “separation from service” from the Company
determined under the default provisions of Section 1.409A-1(h).

“Service” means a Director’s service on the Board and an Officer’s or Eligible
Employee’s period of accredited service as defined in the Pension Plan for
employees of CECONY.

“Shares” means a share of Common Stock.

“Specified Employee” mean shall mean an employee of the Company as determined
under CEI’s established methodology for determining “specified employees” under
Section 409A on the date on which a Participant incurs a Separation form
Service.

“Stock Appreciation Rights” mean rights to the settlement in cash, Shares or a
combination thereof, of the excess of the Fair Market Value of Shares subject to
such rights on the date of exercise over their Fair Market Value on the date of
the Grant granted pursuant to an Award under Article 12.

“Stockholders’ Approval Date” is the date of the 2003 Annual Meeting at which
CEI’s stockholders approve the Plan.

“Stock Option Plan” means the Consolidated Edison, Inc. 1996 Stock Option Plan
as amended and restated on February 24, 1998.

 

7



--------------------------------------------------------------------------------

“Stock Units” means an unsecured obligation of CEI that is intended to represent
the economic equivalent of one Share and is the units in which a “Stock Unit
Account” is denominated.

“Stock Unit Account” means the bookkeeping accounts established by CEI pursuant
to Article 7 or Article 8.

“Substitute Award” means an Award granted in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock, upon assumption of, or in substitution for, outstanding
awards previously granted by a corporation or other entity.

“Total Shareholder Return” means the sum of the change in the Fair Market Value
of the Common Stock plus the value of reinvested dividends and cash equivalents,
over a Performance Period.

“Voluntary Deferral of Director’s Compensation” means the Stock Units resulting
from deferrals of Director’s Compensation as further defined in Article 7.

“Year” means a fiscal year of a Company commencing on or after January 1, 2003
that constitutes all or part of an applicable Performance Period.

ARTICLE 3. STOCKHOLDER APPROVAL AND DURATION

Section 3.1 Stockholder Approval. The Plan will be submitted for approval by
CEI’s stockholders at the 2003 Annual Meeting. Approval of the Plan by a
majority of the Shares voting on the proposal shall constitute Stockholder
Approval.

Section 3.2 Period for Grants of Awards. Awards may be made as provided herein
for up to a period of 10 years after the Stockholders’ Approval Date.

Section 3.3 Termination. The Plan will continue in effect until all matters
relating to the payment of outstanding Awards and administration of the Plan
have been settled.

ARTICLE 4. ADMINISTRATION

Section 4.1 Plan Administrator. The Management Development and Compensation
Committee of the Board shall be the Plan Administrator for Officers and Eligible
Employees, unless the Board designates itself or another committee to administer
the Plan with respect to Officers and Eligible Employees. The Corporate
Governance and Nominating Committee of the Board shall be the Plan Administrator
for Directors, unless the Board designates itself or another committee to
administer the Plan with respect to Directors.

Section 4.2 Duties of the Plan Administrator. Except as may be limited by law,
CEI’s Certificate of Incorporation, CEI’s by-laws or the Plan, the Plan
Administrator shall have full and final power and authority (except as specified
otherwise herein) to determine all questions, and to interpret and apply the
terms and conditions of the Plan pursuant to which Awards are

 

8



--------------------------------------------------------------------------------

granted, exercised or forfeited under the Grant or Plan provisions, and, in
general, to make all rules, regulations and other determinations which may be
necessary or advisable for the administration of the Plan to achieve its stated
purpose. Without limiting the generality of the foregoing, the Plan
Administrator may modify, amend, extend or renew outstanding Awards, or accept
the surrender of outstanding Awards and substitute new Awards (provided,
however, that, except as provided in Section 6.4 of the Plan, any modification
that would materially adversely affect any outstanding Award shall not be made
without the consent of the Participant, and provided, further, that no
modification, amendment or substitution that results in repricing a Stock Option
to a lower exercise price, other than to reflect an adjustment made pursuant to
Section 6.4, shall be made without prior stockholder approval). The Plan
Administrator may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Awards in the manner and to the extent the
Plan Administrator deems necessary or desirable to carry it into effect. In no
event, however, shall the Plan Administrator have the right to cancel
outstanding Options for the purpose of replacing or regranting such Options with
an exercise price that is less than the exercise price of the original Option.

Section 4.3 Decisions Binding. The Plan Administrator’s determinations under the
Plan (including without limitation, determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and any agreements evidencing such Awards) need not be uniform and
may be made selectively among persons who receive, or are eligible to receive,
Awards under the Plan, whether or not such persons are similarly situated. All
determinations of the Plan Administrator shall be final, conclusive and binding
on all parties, including CEI, its stockholders, Participants, their respective
estates and beneficiaries and not subject to further appeal.

Section 4.4 Delegation. To the extent permitted by law, the Committee shall have
the authority to delegate its administrative duties under the Plan as it may
deem advisable to one or more of its members or to any Officers or Directors of
the Company; provided that the Plan Administrator may not delegate its authority
to amend or terminate the Plan. The selection, grant and establishment of the
terms of Awards remain the duties of the Committee, except that the full Board
must approve any Awards to Directors.

ARTICLE 5. ELIGIBILITY AND PARTICIPATION

Section 5.1 Officer or Eligible Employee. Each Officer or Eligible Employee of
the Company may be designated by the Management Development and Compensation
Committee as an Eligible Person, from time to time, with respect to one or more
Awards subject to the limitations set forth in Sections 6.1 and 6.2. An Eligible
Person who is an Officer or Eligible Employee becomes a Participant on the date
of the granting of an Award; provided, however, that an Eligible Person is
actively employed on the date of the Grant. The Committee may also grant Awards
to individuals in connection with hiring as an officer or employee, retention or
otherwise, prior to the date the individual first performs services for the
Company; provided, however, that such Awards shall not become vested or
exercisable prior to the date the individual first commences performance of such
services.

 

9



--------------------------------------------------------------------------------

Section 5.2 Director. Any person who was a Director of CEI on July 1, 2002, or
who becomes one thereafter shall be eligible to receive a benefit under the
Plan. Any non-employee Director of a CEI’s Affiliates may also be designated by
the Corporate Governance and Nominating Committee to receive an Award under the
Plan. An Eligible Person who is a Director becomes a Participant on the date of
the granting of an Award, provided he or she is providing Service on the date of
the Grant as a member of the board of directors or analogous governing body of
an Affiliate.

Section 5.3 General. In determining the Eligible Persons to whom Awards are to
be granted and the number of Shares subject to each Award, the Committee shall
take into consideration the Eligible Person’s present and potential contribution
to the success of CEI or an Affiliate and such other factors as the Management
Development and Compensation Committee may deem proper and relevant.

ARTICLE 6. SHARES SUBJECT TO PLAN

Section 6.1 Grant of Awards and Limitation of Number of Shares Awarded. The
Committee may, from time to time, grant Awards to one or more Eligible Persons,
provided that subject to any adjustment pursuant to this Article 6, the
aggregate number of Shares subject to Awards that may be delivered under this
Plan may not exceed ten million (10,000,000) Shares. The maximum number of
Shares that may be issued in conjunction with Stock Units under Articles 7 or 8,
Restricted Stock Awards under Article 10 and Performance-Based Restricted Stock
or Performance Unit Awards under Article 11 shall in the aggregate be four
million (4,000,000).

Section 6.2 Individual Limitations. The aggregate number of Shares that may be
covered by Awards granted to an individual Eligible Person shall not exceed
1,500,000 Shares.

Section 6.3 Type of Shares. Shares delivered by CEI may include, in whole or in
part, authorized and unissued Shares, reacquired Shares, treasury Shares, or
Shares that CEI may cause to be purchased on the open market (including private
purchases) to satisfy its obligations under the Plan in accordance with
applicable securities laws.

Section 6.4 Dilution and Other Adjustments. In the event of any change in the
number of outstanding Shares or Share price by reason of any stock split, stock
dividend, recapitalization, merger, consolidation, reorganization, combination
or exchange of equity securities or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other similar change or
corporate transaction or event that affects Shares, if the Committee shall
determine, in its sole discretion, that such change equitably requires an
adjustment to the limitations on the number of Shares that may be delivered
under the Plan as set forth in Section 6.1, in the number or kind of Shares that
may be delivered under the Plan, or in the number or kind of Shares which are
subject to outstanding Awards and in the exercise price per Share relating
thereto, such adjustment to prevent dilution or enlargement of Participants’
rights under the Plan shall be made by the Committee in a manner that is
proportionate to the change to the Shares and is otherwise equitable, and shall
be conclusive and binding for all purposes of the Plan. Additional Shares issued
to a Participant as the result of any such change shall bear the same
restriction as the Shares to which they relate.

 

10



--------------------------------------------------------------------------------

Section 6.5 Adjustment to Maximum for Forfeited, Cancelled, Terminated or
Expired Shares. Any Shares covered by an Award (or portion of an Award) granted
under the Plan that is forfeited, cancelled, terminated or expired without being
exercised in whole or in part, or settled in cash, including settlement of tax
withholding obligations using Shares shall be deemed not to have been delivered
for purposes of determining the maximum number of Shares available for delivery
under the Plan and new Awards may be granted covering the Shares under such
forfeited, cancelled, terminated, expired, or settled in cash Award. Likewise,
if any Option granted under the Plan is exercised by tendering Shares to CEI as
full or partial payment for such exercise under the Plan, only the number of
Shares issued net of the Shares tendered shall be deemed delivered for purposes
of determining the maximum number of Shares available for delivery under the
Plan. In addition, any Shares underlying Substitute Awards shall not be counted
in determining the number of Shares that remain available for delivery under the
Plan.

Section 6.6 Deferral of Award. The Plan Administrator may permit or require a
recipient of an Award to defer all or part of such individual’s receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
individual by virtue of the exercise of, payment of, or lapse or waiver of
restrictions respecting, any Award. Any such deferral shall be made in
accordance with the terms and conditions of the applicable Company deferred
compensation plan, program or arrangement. If such payment deferral is required
or permitted, the Plan Administrator shall, in its sole discretion, establish
rules, and procedures for such payment deferrals in compliance with
Section 409A.

ARTICLE 7. STOCK UNIT GRANTS TO DIRECTOR PARTICIPANTS

Section 7.1 In General. This Article 7 only applies to Director Participants who
are members of the Board at the time the grant is made.

Section 7.2 Initial Account Balance. The Retirement Plan was terminated
effective June 30, 2002. Each Director who was a participant in the Retirement
Plan prior to June 30, 2002, and who became a Participant in the Deferred Stock
Plan on July 1, 2002, was granted Stock Units equal to the net accrued value of
his or her benefit under the Retirement Plan as of June 30, 2002, as determined
by CEI and an additional grant of 400 Stock Units. As of the Effective Date,
these Directors became Director Participants in this Plan and these Director
Participants have no rights or entitlements whatsoever to any benefits under the
Retirement Plan and their rights under the Deferred Stock Plan are incorporated
into this Plan.

Section 7.3 Annual Grants. Each Director Participant will be granted 1,300 Stock
Units on the first business day after each Annual Meeting. Effective May 16,
2005, the number of Stock Units granted will be increased to 1,500. If a
Director Participant is first appointed as a member of the Board after the
Annual Meeting, his or her first annual grant of Stock Units (rounded to the
nearest one hundred Stock Units) will be determined by multiplying 1,300, or
1,500 after May 16, 2005, by the result from dividing the number of months
before the next Annual Meeting by twelve; provided that for the purpose of this
calculation the numerator shall exclude the month in which the effective date of
the Director’s appointment occurs and shall include the month in which the
Annual Meeting occurs. The Board, upon recommendation of the Corporate
Governance and Nominating Committee, may from time-to-time change the annual
grant.

 

11



--------------------------------------------------------------------------------

Section 7.4 Automatic Deferral. The Stock Units granted pursuant to Section 7.2
and 7.3 shall be deferred automatically until the Director Participant’s
Separation from Service as a Board member and shall be paid within 60 days
following the date on which the Separation from Service occurs.

Section 7.5 Stock Unit Accounts. CEI will create and maintain on its books one
or more Stock Unit Accounts for each Director Participant. Each Stock Unit
Account will be credited with all Stock Units that may be attributed to such
Director Participant from time to time in connection with (i) Grants of Stock
Units, (ii) deferrals of Director’s Compensation by such Director Participant
pursuant to Section 7.9 (Voluntary Deferrals of Director’s Compensation), or
(iii) dividend equivalents pursuant to Section 7.7. Stock Unit Accounts are
maintained solely for accounting purposes and do not require a segregation of
any assets of the Company.

Section 7.6 Vesting. The initial Stock Units granted upon the termination of the
Retirement Plan, the 400 Stock Units granted on July 1, 2002, and the annual
grants pursuant to Section 7.3 become fully vested upon the date of the Grant.
Stock Units credited to a Director Participant’s Account by reason of his or her
election to defer Director’s Compensation pursuant to Section 7.9 (Voluntary
Deferrals of Director’s Compensation) become vested as of the date the
Director’s Compensation would have been paid to him or her. Stock Units
resulting from the crediting of Dividend Equivalents to a Director Participant’s
Account pursuant to Section 7.7 shall be vested on the Dividend Payment Date.

Section 7.7 Dividend Equivalents. (a) Dividend Equivalents will be earned on
Stock Units and credited to a Director Participant’s Account as of any Dividend
Payment Date. Such Dividend Equivalents shall be expressed as a number of Stock
Units equal to:

 

  (i) The number of Stock Units credited to a Director Participant’s Account as
of the record date for such dividend multiplied by the value of the per share
cash amount of the dividend (or as determined by the Corporate Governance and
Nominating Committee in the case of dividends paid other than in cash), divided
by:

 

  (ii) The Fair Market Value of a Share as of the Dividend Payment Date.

(b) All Dividend Equivalents earned on Stock Units whether resulting from Stock
Unit Grants pursuant to Sections 7.2 or 7.3 or resulting from Voluntary
Deferrals of Director’s Compensation pursuant to Section 7.9 shall be
automatically deferred until the Director Participant’s Separation from Service
as a Board member and shall be paid within 60 days following the date on which
such Separation from Service occurs, unless an election pursuant to
Section 7.7(c) is timely made to receive some or all of the Dividend Equivalents
in cash payments.

 

12



--------------------------------------------------------------------------------

(c) An election to receive some or all of the Dividend Equivalents in cash
payments must be made by December 31 of the calendar year prior to the calendar
year in which the Dividend Equivalents are granted by written notice filed with
the Secretary of CEI on a form (“Deferral Election Form”) furnished by CEI. The
election is valid for the following calendar year but shall not apply to any
Dividend Equivalent paid in the following year for which the record date is
earlier than the date the election is filed with the Secretary of CEI and
remains in effect until modified or revoked by a new Deferral Election Form
filed with the Secretary of CEI, which new Deferral Election Form shall take
effect in the year following the year of receipt of the Deferral Election Form
by the Secretary of CEI.

Section 7.8 Timing and Method of Payment. (a) All payments on account of Stock
Units pursuant to this Article 7 shall be made in Shares.

(b) The Stock Units granted pursuant to Section 7.2 and 7.3 shall be paid in
Shares to a Director Participant in a single one-time payment of Shares (rounded
to the nearest whole Share as determined under Section 23.12) within 60 days
following his or her Separation from Service as a member of the Board, except
that the Director Participant may elect to be paid his or her Shares in equal
quarterly distributions for up to 10 years following the Separation from Service
by filing with the Secretary of CEI a Deferral Election Form electing such
quarterly distribution. Such Deferral Election Form must be filed by December 31
of the calendar year prior to the calendar year in which the Stock Units are
granted. The Deferral Election Form shall remain in effect until modified or
revoked by a new Deferral Election Form, which new Deferral Election Form shall
take effect in the year following the year of receipt of the new Deferral
Election Form by the Secretary of CEI. If an election of quarterly distributions
is made, Dividend Equivalents earned on such Stock Units shall continue to be
earned on the remaining Stock Units in the Director Participant’s Account until
all Shares have been distributed. The Dividend Equivalents that are earned
during this payment period shall be distributed as cash payments, regardless of
any prior election to have Dividend Equivalents deferred and reinvested in Stock
Units.

(c) Director Participants may elect to defer receipt of their Stock Units
resulting from Voluntary Deferrals of Director’s Compensation until the
January 1 that is at least five years from the date on which the Stock Units
were deferred by filing a Deferral Election Form in accordance with the
procedures set forth in Section 7.9. However, no deferral can extend longer than
the Director Participant’s date of Separation from Service. Stock Units
resulting from Voluntary Deferrals of Director’s Compensation will be paid in
Shares to a Director Participant in a single one-time payment of Shares (rounded
to the nearest whole Share) within 60 days following the date of his or her
Separation from Service as a Board Member or, if earlier, the date specified in
the Deferral Election Form. A Director Participant may elect to receive his or
her distribution upon Separation from Service in the form of equal quarterly
distributions of Shares for up to 10 years following the Separation from Service
by electing this form of distribution on the Deferral Election Form that he or
she must file in accordance with the procedures set forth in Section 7.9. If
this election is made, Dividend Equivalents shall continue to be earned on the
remaining Stock Units in the Director Participant’s Stock Unit Account until all
Shares have been distributed. The Dividend Equivalents that are earned during
this payment period shall be distributed as cash payments regardless of any
prior election to have Dividend Equivalents deferred and reinvested in Stock
Units.

 

13



--------------------------------------------------------------------------------

(d) The Stock Units resulting from Dividend Equivalent deferrals pursuant to
Section 7.7 shall be paid in Shares (rounded to the nearest whole Share) to a
Director Participant in accordance with Section 7.7(b) above.

Section 7.9 Voluntary Deferrals of Director’s Compensation. (a) Deferral
Election. A Director Participant may elect to defer receipt of all or any
specified portion of any Director’s Compensation that may become payable to him
or her and to have such amounts credited to his or her Stock Unit Account in
accordance with Section 7.5 of this Plan.

(b) Deferrals Credited to Account. Any Director’s Compensation deferred by a
Director Participant pursuant to this Section 7.9 shall be allocated to his or
her Stock Unit Account and deemed to be invested in a number of Stock Units
equal to (i) the amount of such Director’s Compensation divided by (ii) the Fair
Market Value of a Share on the date the Director’s Compensation would otherwise
have been paid.

(c) Payment and Distribution of Deferrals. The timing and method of payment and
distribution of the Stock Units resulting from the Voluntary Deferral of
Director’s Compensation will be in accordance with Section 7.8(c).

(d) Timing of Deferral Election.

1. A deferral election may be made electronically or by written notice filed
with the Secretary of CEI on a Deferral Election Form:

 

  (i) upon approval by the Plan Administrator, in its sole discretion, no more
than 30 days after a person is first elected or appointed to the Board (covering
Director’s Compensation to be earned for the remainder of the year); or

 

  (ii) on or before the end of any calendar year (covering Director’s
Compensation to be earned the following calendar year).

2. Any deferral election shall continue in effect until revoked or modified by a
new Deferral Election Form filed with the Secretary of CEI. A Director
Participant who has revoked a deferral election may file a new Deferral Election
Form to defer Director’s Compensation, but it shall only relate to Director’s
Compensation for Service to be rendered beginning with the calendar year
following the year in which such new Deferral Election Form is filed with the
Secretary of CEI. Amounts credited to a Director Participant’s Stock Unit
Account prior to the effective date of any revocation or modification of a
deferral election shall not be affected by such revocation or modification.

Section 7.10 Subsequent Deferral. The Participant may defer commencement of his
or her distribution to a date later than the date specified in an applicable
Deferral Election Form by filing a written request with CEI. Such an election
for a subsequent deferral shall (i) not take effect until at least 12 months
after the election is made; (ii) the subsequent deferral of payment is for a
period of at least five years from the scheduled payment date in case of an
election not related to a Director Participant’s death or Disability; and
(iii) an election related to a distribution upon a specified time or pursuant to
a fixed schedule is made at least 12 months prior to the date the payment was
originally scheduled to be paid.

 

14



--------------------------------------------------------------------------------

ARTICLE 8. STOCK UNIT GRANTS

Section 8.1 Grants of Stock Units. One or more Stock Units may be granted to any
Eligible Person, other than to a Director of CEI, at the sole discretion of the
Committee. The Stock Units may be granted without the payment of consideration
by the Participant.

Section 8.2 Nontransferability. No Stock Unit Award granted under this Article
of the Plan shall be transferable by the Participant otherwise than by will or
by the laws of descent and distribution or to the extent permitted by the
Committee.

Section 8.3 Terms and Conditions. The Committee may grant or impose such other
terms and conditions on the Stock Units as, in its sole discretion, it deems
appropriate, including the vesting of such units, the timing and method of
payment and the right to grant Dividend Equivalents, in all cases in compliance
with Section 409A.

Section 8.4 Stock Unit Accounts. CEI will create and maintain on its books one
or more Stock Unit Accounts for each Participant evidencing the grant of Stock
Units. Each Stock Unit Account will be credited with all Stock Units that may be
attributed to such Participant from time to time in connection with (i) Grants
of Stock Units, or (ii) Dividend Equivalents, if granted pursuant to
Section 8.3. Stock Unit Accounts are maintained solely for accounting purposes
and do not require a segregation of any assets of the Company.

ARTICLE 9. STOCK OPTIONS

Section 9.1 Grant of Options. Options may be granted to an Eligible Person,
other than a Director of CEI, as the Committee may from time to time select
without the payment of consideration. Any Eligible Person shall be eligible to
receive one or more Options, subject to the limitations set forth in Section 6.1
and 6.2.

Section 9.2 Terms and Conditions. An Option granted under the Plan shall be in
such form as the Committee may from time to time approve. Each Option shall be
subject to the terms and conditions provided in this Article 9 and shall contain
such other or additional terms, conditions or restrictions as the Committee, in
its sole discretion, may deem desirable, but in no event shall such terms and
conditions be inconsistent with the Plan and, in the case of Incentive Stock
Options, with the provisions of the Code applicable to “Incentive Stock Options”
as described in Code Section 422.

Section 9.3 Exercise Price. The exercise price per Share under an Option shall
be determined by the Committee, but may not be less than 100 percent of the Fair
Market Value of a Share on the date the Option is granted. Notwithstanding the
foregoing, the exercise price per share of an Option that is a Substitute Award
may be less than the Fair Market Value of a Share on the date the Option is
granted provided that the excess of:

(i) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the Shares subject to the Substitute Award, over

 

15



--------------------------------------------------------------------------------

(ii) the aggregate exercise price thereof,

does not exceed the excess of:

(i) the aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Plan Administrator) of the shares of the predecessor entity
that were subject to the award assumed or substituted for by CEI, over

(ii) the aggregate exercise price of such shares.

Section 9.4 Option Period. The period during which and the manner in which an
Option may be exercised shall be fixed by the Committee; provided, that no
Option shall be exercisable after the expiration of ten years from the date such
Option is granted.

Section 9.5 Stock Option Agreement. Each Option granted will be evidenced by a
“Stock Option Agreement” between CEI and the Participant containing provisions
determined by the Committee, including, without limitation, provisions to
qualify Incentive Stock Options as such under Section 422 of the Code if
directed by the Committee at the Date of Grant.

Section 9.6 Exercise of Option. (a) An Option may be exercised in whole or in
part from time to time during the Option Period (or, if determined by the
Committee, in specified installments during the Option Period) by giving written
notice of exercise to the Secretary of CEI specifying the number of Shares to be
purchased. Notice of exercise of an Option must be accompanied by payment in
full of the exercise price either by cash or such other method as may be
permitted by the Committee, including but not limited to (i) check,
(ii) tendering (either actually or by attestation) Shares owned by the
Participant having a Fair Market Value at the date of exercise equal to such
exercise price, (iii) a third-party exercise procedure, or (iv) a combination of
the foregoing. The Committee, in its sole discretion, may, in lieu of delivering
Shares covered by an Option upon its exercise, settle the exercise of the Option
by means of a cash payment to the Participant equal to the positive difference
between the Fair Market Value on the exercise date and the exercise price, or by
delivering Shares having an aggregate Fair Market Value equal to such a payment,
or by a combination of both.

(b) No Shares shall be delivered in connection with the exercise of an Option
until full payment therefor has been made, including satisfaction of any
applicable tax withholding obligations as set forth in Article 15. A Participant
shall have the rights of a shareholder only with respect to Shares for which
certificates have been issued to such person.

Section 9.7 Nontransferability of Options. No Option granted under the Plan
shall be transferable by the Participant otherwise than by will or by the laws
of descent and distribution and will be exercisable during the Participant’s
lifetime only by the Participant or by the Participant’s guardian or legal
representative, except that the Committee may provide for the transferability of
an Option:

(a) by gift or other transfer to (i) an Immediate Relative, or (ii) a trust or
an estate in which the original Participant or the Participant’s Immediate
Relative has a substantial interest;

 

16



--------------------------------------------------------------------------------

(b) pursuant to a domestic relations order; and

(c) as may be otherwise permitted by Form S-8 under the Securities Act;
provided, however, that any Option so transferred shall continue to be subject
to all the terms and conditions contained in the Option agreement.

If so permitted by the Committee, a Participant may designate a beneficiary or
beneficiaries to exercise the rights of the Participant under the Plan upon the
death of the Participant pursuant to Article 19.

Section 9.8 Consequences of Termination of Employment or Service. The Committee
shall have full discretion and authority to establish in the Stock Option
Agreement the terms and conditions applicable to the Option in the event of the
Participant’s termination of employment or service, including a termination by
reason of Retirement, death or Disability.

ARTICLE 10. RESTRICTED STOCK AWARDS

Section 10.1 Grants of Restricted Shares. One or more shares of Restricted Stock
may be granted to any Eligible Person, other than a Director of CEI. At the sole
discretion of the Committee, the Restricted Stock will be issued to the
Participant on the Date of Grant without the payment of consideration by the
Participant. The Committee may also impose such other restrictions and
conditions on the Restricted Stock as, in its sole discretion, it deems
appropriate. Upon issuance to the Participant of the Restricted Stock, the
Participant will have the right to vote the Restricted Stock, and may, subject
to the Committee’s discretion, receive the cash dividends distributable with
respect to such Shares. The Committee, in its sole discretion, may direct the
accumulation and payment of distributable dividends to the Participant at such
times, and in such form and manner, as determined by the Committee in compliance
with Section 409A.

Section 10.2 Restriction Period. At the time a Restricted Stock Award is
granted, the Committee will establish a Restriction Period applicable to such
Award which will be not less than one and not more than ten years. Each
Restricted Stock Award may have a different Restriction Period, at the
discretion of the Committee.

Section 10.3 Forfeiture or Payout of Award. (a) In the event of a termination of
employment or service by a Participant during a Restriction Period, including a
termination due to Retirement, Disability or death, an Award of Restricted Stock
is subject to forfeiture or payout (i.e., removal of restrictions) as follows:
(i) Termination—the Restricted Stock Award is completely forfeited; or
(ii) Retirement, Disability or death—payout of the Restricted Stock Award is
prorated for service during the period; provided, however, that the Committee
may modify the above if it determines at its sole discretion that special
circumstances warrant such modification.

 

17



--------------------------------------------------------------------------------

(b) Any shares of Restricted Stock, which are forfeited, will be transferred to
CEI. Upon completion of the Restriction Period, all Award restrictions will
expire and new certificates representing the Award will be issued without the
restrictive legend described in Section 10.1.

Section 10.4 Waiver of Section 83(b) Election. Unless otherwise directed by the
Committee, as a condition of receiving an Award of Restricted Stock, a
Participant must waive in writing the right to make an election under
Section 83(b) of the Code to report the value of the Restricted Stock as income
on the Date of Grant.

ARTICLE 11. PERFORMANCE-BASED RESTRICTED

STOCK/PERFORMANCE UNITS.

Section 11.1 Provision for Awards. (a) General. For Awards under this Article
11, the Committee will establish (i) Performance Target(s) relative to the
applicable Business Criteria, (ii) the applicable Performance Period and
(iii) the applicable number of shares of Performance Based Restricted Stock or
Performance Units that are the subject of the Award. The applicable Performance
Period and Performance Target(s) will be determined by the Committee consistent
with the terms of the Plan and Code Section 162(m). Notwithstanding the fact
that the Performance Target(s) have been attained, the Committee may pay an
Award under this Article 11 of less than the amount determined by the formula or
standard established pursuant to Section 11.1(b) or may pay no Award at all. The
maximum number of Shares of Performance Based Restricted Stock or Performance
Units that any participant may earn, in the aggregate, during any Performance
Period is 1,000,000.

(b) Selection of Performance Target(s). The specific Performance Target(s) with
respect to the Business Criteria must be established by the Committee in advance
of the deadlines applicable under Code Section 162(m) and while the performance
relating to the Performance Target(s) remains substantially uncertain within the
meaning of Code Section 162(m). The Performance Target(s) with respect to any
Performance Period may be established on a corporate-wide basis or established
with respect to one or more operating units, divisions, acquired businesses,
minority investments, partnerships or joint ventures, and may be measured on an
absolute basis or relative to selected peer companies or a market index. At the
time the Performance Target(s) are selected, the Committee shall provide, in
terms of an objective formula or standard for each Participant, the method of
computing the specific amount that will represent the maximum amount of Award
payable to the Participant if the Performance Target(s) are attained. The
objective formula or standard shall preclude the use of discretion to increase
the amount of any Award earned pursuant to the terms of the Award.

(c) Effect of Mid-Year Commencement of Service. If Service as an Officer or
Eligible Employee commences after the adoption of the Plan and the Performance
Target(s) are established for a Performance Period, the Committee may grant an
Award and establish Performance Target(s) for a Performance Period that is
proportionately adjusted based on the period of actual Service during the Year.

(d) Adjustments. To preserve the intended incentives and benefits of an Award
based on Adjusted EBIT, Adjusted EPS, Adjusted Net Income, Adjusted Operating
Income, Adjusted Operating Revenues, Adjusted Return on Assets or Adjusted
Return on Equity, the Committee

 

18



--------------------------------------------------------------------------------

may determine at the time the Performance Targets are established that certain
adjustments shall apply to the objective formula or standard with respect to the
applicable Performance Target to take into account, in whole or in part, in any
manner specified by the Committee, any one or more of the following with respect
to the Performance Period:

 

  (i) the gain, loss, income or expense resulting from changes in accounting
principles that become effective during the Performance Period;

 

  (ii) the gain, loss, income or expense reported publicly by CEI with respect
to the Performance Period that are extraordinary or unusual in nature or
infrequent in occurrence, excluding gains or losses on the early extinguishment
of debt;

 

  (iii) the gains or losses resulting from, and the direct expenses incurred in
connection with, the disposition of a business, in whole or in part, or the sale
of investments or non-core assets;

 

  (iv) the gain or loss from all or certain claims, litigation and/or regulatory
proceedings and all or certain insurance recoveries relating to claims or
litigation;

 

  (v) the impact of impairment of tangible or intangible assets;

 

  (vi) the impact of restructuring or business recharacterization activities,
including but not limited to reductions in force, that are reported publicly by
CEI; and

 

  (vii) the impact of investments or acquisitions made during the year or, to
the extent provided by the Committee, any prior year.

Each of the adjustments described in this Section 11.1(d) may relate to CEI as a
whole or any part of CEI’s business or operations, as determined by the
Committee at the time the Performance Targets are established. The adjustments
are to be determined in accordance with generally accepted accounting
principles, unless another objective method of measurement is designated by the
Committee. In addition to the foregoing, the Committee shall adjust any Business
Criteria, Performance Targets or other features of an Award that relate to or
are wholly or partially based on the number of, or the value of, any stock of
CEI, to reflect any stock dividend or split, recapitalization, combination or
exchange of shares or other similar changes in such stock.

(e) Committee Discretion to Determine Award. The Committee has the sole
discretion to determine the standard or formula pursuant to which each
Participant’s Award shall be calculated, whether all or any portion of the
amount so calculated will be paid, and the specific amount (if any) to be paid
to each Participant, subject in all cases to the terms, conditions and limits of
the Plan. To this same extent, the Committee may at any time establish (and,
once established, rescind, waive or amend) additional conditions and terms of
payment of Awards (including but not limited to the achievement of other
financial, strategic or individual goals, which may be objective or subjective)
as it may deem desirable in carrying out the purposes of the Plan. The Committee
may not, however, increase the maximum amount permitted to be paid to any
individual under the Plan or pay Awards under this Article 11 if the applicable
performance targets have not been met.

 

19



--------------------------------------------------------------------------------

Section 11.2 Performance-Based Restricted Stock Awards. (a) Grants of
Performance-Based Restricted Stock. Subject to Section 11.1, one or more shares
of Performance-Based Restricted Stock may be granted to any Eligible Person,
other than a Director of CEI, based on the achievements of pre-established
Performance Targets during the Performance Period. The Performance-Based
Restricted Stock will be issued to the Participant on the Date of Grant without
the payment of consideration by the Participant. The Performance-Based
Restricted Stock will be issued in the name of the Participant and will bear a
restrictive legend prohibiting sale, transfer, pledge or hypothecation of the
Performance-Based Restricted Stock until the expiration of the Restriction
Period. The Committee may also impose such other restrictions and conditions on
the Performance-Based Restricted Stock, as it deems appropriate.

(b) Upon issuance to the Participant of the Performance-Based Restricted Stock,
the Participant will have the right to vote the Performance-Based Restricted
Stock, and may, subject to the Committee’s discretion, receive the cash
dividends distributable with respect to such Shares. The Committee, in its sole
discretion, may direct the accumulation and payment of distributable dividends
to the Participant at such times, and in such form and manner, as determined by
the Committee consistent with the requirements of Section 409A.

(c) Restriction Period. At the time a Performance-Based Restricted Stock Award
is granted, the Committee will establish a Restriction Period applicable to such
Award, which will be no less than one nor more than ten years. Each
Performance-Based Restricted Stock Award may have a different Restriction
Period, at the discretion of the Committee.

(d) Waiver of Section 83(b) Election. Unless otherwise directed by the
Committee, as a condition of receiving an Award of Performance-Based Restricted
Stock, a Participant must waive in writing the right to make an election under
Code Section 83(b) to report the value of the Performance-Based Restricted Stock
as income on the Date of Grant.

Section 11.3 Performance Units. (a) Subject to Section 11.1, one or more
Performance Units may be granted to an eligible person, other than a Director of
CEI, based on the achievement of preestablished Performance Targets during a
Performance Period.

(b) Upon issuance to the Participant of a Performance Unit, the Participant may,
subject to the Committee’s discretion, have the right to receive Dividend
Equivalents with respect to such Performance Units, with such Dividend
Equivalents treated as compensation to the Participant. The Committee, in its
sole discretion, may direct the accumulation and payment of Dividend Equivalents
to the Participant at such times, and in such form and manner, as determined by
the Committee consistent with the requirements of Section 409A.

Section 11.4 Forfeiture or Payout of Award. (a) As soon as practicable after the
end of each Performance Period, the Committee will determine whether the
Performance Targets and other material terms of the Award were satisfied. The
Committee’s determination of all such matters will be final and conclusive.

(b) As soon as practicable after the date the Committee makes the above
determination, the Committee will determine the Award payment, if any, for each
Participant. Before any payments are made under this Article 11, the Committee
will be responsible for certifying in writing to CEI that the applicable
Performance Targets have been met. For this purpose, approved minutes of the
Committee in which such certification is made may be treated as a written
certification.

 

20



--------------------------------------------------------------------------------

(c) The Committee shall have full discretion and authority to establish the
terms and conditions applicable to the Award in the event of the Participant’s
Separation from Service, including a termination by reason of Retirement, death
or Disability.

(d) Any shares of Performance-Based Restricted Stock that are forfeited will be
transferred to CEI.

Section 11.5 Form and Timing of Payment. With respect to shares of
Performance-Based Restricted Stock for which restrictions lapse, new
certificates will be issued (the payout) without the restrictive legend
described in Section 11.2(a). Each Performance Unit is payable in cash or Shares
or in a combination of cash and Shares, as determined by the Committee in its
sole discretion. Such payment will be made after the Award payment is
determined, but no later than March 15 of the year following the year that the
Award payment is vested.

ARTICLE 12. STOCK APPRECIATION RIGHTS.

Section 12.1 Grants of Stock Appreciation Rights. Stock Appreciation Rights may
be granted under the Plan to an eligible person, other than a Director of CEI,
in conjunction with an Option either at the Date of Grant or by amendment or may
be separately granted. Stock Appreciation Rights will be subject to such terms
and conditions not inconsistent with the Plan as the Committee may impose.

Section 12.2 Right to Exercise; Exercise Period. A Stock Appreciation Right
issued pursuant to an Option will be exercisable to the extent the Option is
exercisable. A Stock Appreciation Right issued independent of an Option will be
exercisable pursuant to such terms and conditions established in the grant.

Section 12.3 Failure to Exercise. If on the last day of the Option Period, in
the case of a Stock Appreciation Right granted pursuant to an Option, or the
specified Exercise Period, in the case of a Stock Appreciation Right granted to
an Option, or the specified Exercise Period, in the case of a Stock Appreciation
Right issued independent of an Option, the Participant has not exercised a Stock
Appreciation Right, then such Stock Appreciation Right will be deemed to have
been exercised by the Participant on the last day of the Option Period or
Exercise Period.

Section 12.4 Payment. An exercisable Stock Appreciation Right granted pursuant
to an Option will entitle the Participant to surrender unexercised the Option or
any portion thereof to which the Stock Appreciation Right is attached, and to
receive in exchange for the Stock Appreciation Right payment (in cash or Shares
or a combination thereof as described below) equal to the excess of the Fair
Market Value of one Share at the date of exercise over the Option price, times
the number of Shares called for by the Stock Appreciation Right (or portion
thereof) which is so surrendered. Upon exercise of a Stock Appreciation Right
not granted pursuant to an Option, the Participant will receive for each Stock
Appreciation Right payment (in cash or Shares or a combination thereof as
described below) equal to the excess of the Fair Market Value of one Share at
the date of exercise over the Fair Market Value of one Share at the Date of
Grant of the Stock Appreciation Right, times the number of Shares called for by
the Stock Appreciation Right (or portion thereof) which is exercised.

 

21



--------------------------------------------------------------------------------

Section 12.5 Settlement. The Committee may direct the payment in settlement of
the Stock Appreciation Right to be in cash or Shares or a combination thereof.
Alternatively, the Committee may permit the Participant to elect to receive cash
in full or partial settlement of the Stock Appreciation Right. The value of the
Share to be received upon exercise of a Stock Appreciation Right shall be the
Fair Market Value of the Share. To the extent that a Stock Appreciation Right
issued pursuant to an Option is exercised, such Option shall be deemed to have
been exercised, and shall not be deemed to have lapsed.

Section 12.6 Nontransferable. A Stock Appreciation Right will not be
transferable by the Participant except by will or the laws of descent and
distribution and will be exercisable during the Participant’s lifetime only by
the Participant or by the Participant’s guardian or legal representative except
that the Committee may, in its discretion, provide for the transferability of
Stock Appreciation Right:

(a) by gift or other transfer to (i) an Immediate Relative, or (ii) a trust or
an estate in which the original Participant or the Participant’s Immediate
Relative has a substantial interest;

(b) pursuant to a domestic relations order; and

(c) as may be otherwise permitted by Form S-8 under the Securities Act;
provided, however, that any Stock Appreciation Right so transferred shall
continue to be subject to all the terms and conditions contained in the Option
agreement.

If so permitted by the Committee, a Participant may designate a beneficiary or
beneficiaries to exercise the rights of the Participant under the Plan upon the
death of the Participant pursuant to Article 19.

Section 12.7 Lapse of a Stock Appreciation Right. A Stock Appreciation Right
will lapse upon the earlier of: (i) 10 years from the Date of Grant; or (ii) at
the expiration of the Exercise Period as set by the Grant. The Committee shall
have full discretion and authority to establish in the Award the terms and
conditions applicable to the Stock Appreciation Right in the event of the
Participant’s Separation from Service, including by reason of Retirement, death,
or Disability.

ARTICLE 13. DIVIDEND EQUIVALENTS

Section 13.1 Grants of Dividend Equivalents. (a) Dividend Equivalents shall be
granted under the Plan in conjunction with Stock Units granted to Director
Participants under the terms set forth in Article 7.

(b) Dividend Equivalents may also be granted without consideration by the
Participant in conjunction with Stock Units granted under Article 8, at the Date
of Grant, or in conjunction with Performance Units, at any time during the
Performance Period, subject to the terms, conditions, restrictions or
limitations if any, as the Committee may establish and as set forth in this
Article 13.

 

22



--------------------------------------------------------------------------------

Section 13.2 Payment. Each Dividend Equivalent will entitle the Participant to
receive an amount equal to the dividend actually paid with respect to a Share on
each dividend payment date from the Date of Grant to the date the Dividend
Equivalent lapses as set forth in Section 13.4. Dividend equivalents may be
invested in additional shares or units as determined by the Committee. The
Committee, in its sole discretion, may direct the payment of such amount at such
times and in such form and manner as determined by the Committee and may impose
such other terms and conditions as it deems appropriate that are consistent with
the requirements of Section 409A.

Section 13.3 Nontransferable. Rights to Dividend Equivalents will not be
transferable by the Participant except to the extent that the underlying Stock
Unit or Performance Unit is transferred in accordance with the Plan.

Section 13.4 Lapse of a Dividend Equivalent. Each Dividend Equivalent will lapse
on the earlier of (i) the end of the Performance Period (or if earlier, the date
the Participant terminates employment) of the related Performance Units or
(ii) the lapse date established by the Committee on the Date of Grant of the
Dividend Equivalent.

ARTICLE 14. ACCELERATED AWARD PAYOUT/EXERCISE

Section 14.1 Change in Control. Notwithstanding anything in this Plan document
to the contrary, a Participant is entitled to an accelerated payout or
accelerated Option or Exercise Period (as set forth in Section 14.2) with
respect to any previously granted Award, upon the happening of a Change in
Control.

Section 14.2 Amount of Award Subject to Accelerated Payout/Option Period/
Exercise Period. The amount of a Participant’s previously granted Award that
will be paid or exercisable upon the happening of a Change in Control will be
determined as follows:

A. Stock Unit Awards. The Participant will be entitled to an accelerated Award
payout, and the amount of the payout will be the balance of the number of Shares
in his or her Stock Unit account.

B. Restricted Stock Awards. The Participant will be entitled to an accelerated
Award payout, and the amount of the payout will be based on the number of Shares
of Restricted Stock that were issued on the Date of Grant plus any stock
resulting from reinvested dividends.

C. Stock Option Awards and Stock Appreciation Rights. Any previously granted
Stock Option Awards or Stock Appreciation Rights will vest upon the occurrence
of a Change in Control. In addition, the Plan Administrator may provide, either
at the time an Award is made or at a later date, that any Stock Option Award or
Stock Appreciation Right for which the exercise price is greater than the Fair
Market Value of a Share may be canceled if, in the determination of the Plan
Administrator, cancellation would reduce or eliminate any excise tax that
otherwise would be imposed on the holder of such Stock Option Award or Stock
Appreciation Right under Code Section 4999.

 

23



--------------------------------------------------------------------------------

D. Performance-Based Restricted Stock/Performance Units. The Participant will be
entitled to an accelerated Award payout, and the amount of the payout will be
based on the number of shares of Performance-Based Restricted Stock/Performance
Units subject to the Award as established on the Date of Grant, prorated based
on the number of months of the Performance Period that have elapsed as of the
payout date, and assuming that targeted performance was achieved.

Section 14.3 Timing of Accelerated Payout/Option Period/ Exercise Period.
Subject to Article 15, accelerated payouts provided for in Section 14.2 will be
made within 30 days after the date of the Change in Control. When Common Stock
is related to a cash payout, the amount of cash will be determined based on the
Fair Market Value of Common Stock on the payout date.

Section 14.4 Notwithstanding the foregoing sections of this Article, the Plan
Administrator may provide for a different result on a Change in Control at the
time an Award is made.

ARTICLE 15. SPECIFIED EMPLOYEES

Section 15.1 Specified Employees. Notwithstanding anything herein to the
contrary, if a Participant is a “specified employee” for purposes of
Section 409A, as determined under CEI’s established methodology for determining
specified employees, on the date on which such Participant incurs a Separation
from Service, any payment hereunder (including any provision or continued
benefits) that is deemed to be a “deferral of compensation” subject to
Section 409A shall be paid or commence to be paid on the fifteenth business day
after the date that is six months following the Participant’s Separation from
Service, provided, however, that a payment delayed pursuant to this clause shall
commence earlier in the event of a Participant’s death prior to the end of the
six-month period.

ARTICLE 16. TAX WITHHOLDING

Section 16.1 Tax Withholding. The Company shall have the authority to withhold,
or require the Participant to remit to the Company prior to issuance or delivery
of any Shares or cash hereunder, an amount sufficient to satisfy any applicable
federal, state or local taxes, FICA, FICA-MED and SUTA withholding requirements
associated with any Award. Subject to compliance with any requirements of
applicable law, the Committee may, in its sole discretion, permit or require a
Participant to have any portion of any withholding or other taxes payable in
respect to a distribution of Common Stock satisfied through (i) the payment of
cash by the Participant to the Company, (ii) the withholding of amounts due the
Participant from other compensation, (iii) the retention by the Company of
Shares, or delivery of previously owned Shares, having a Fair Market Value on
the date the tax withholding is required to be made equal to the withholding
amount, (iv) the canceling of any number of Shares issuable in an amount
sufficient to reimburse the Company for the amount it is required to withhold,
or (v) any other method approved by the Committee. Any such Share withholding
with respect to a Participant

 

24



--------------------------------------------------------------------------------

subject to Section 16(a) of the Exchange Act shall be subject to such
limitations as the Committee may impose to comply with the requirements of
Section 16 of the Exchange Act. Each Participant shall bear all expenses of, and
be solely responsible for all federal, state and local taxes, FICA, FICA-MED and
SUTA Taxes due with respect on any Award made under this Plan. All Awards will
be reported to the IRS on the appropriate tax form.

ARTICLE 17. AMENDMENT, MODIFICATIONS, AND

TERMINATION

Section 17.1 Amendment of Plan. Subject to the terms of the Plan, the Committee
may at any time and from time to time alter, amend, suspend or terminate the
Plan in whole or in part, as it may deem advisable, except (i) no such action
that would require the consent of the Board and/or the stockholders of CEI
pursuant to Section 162(m) of the Code or the securities laws, any other
applicable law, rule, or regulation, the listing requirement of any national
securities exchange or national market system on which are listed any of CEI’s
equity securities shall be effective without such consent; and (ii) no such
action may be taken without the written consent of the Participant to whom any
Award was previously granted, which materially adversely affects the rights of
such Participant concerning such Award, except as such termination or amendment
of the Plan is required by statute, or rules and regulations promulgated
thereunder. Upon termination, the administration will continue in effect until
all matters relating to the payment of outstanding Awards and the administration
of the Plan have been settled.

Section 17.2 This Plan is intended to satisfy the applicable requirements of
Section 409A and shall be performed and interpreted consistent with such intent.
If the Committee determines in good faith that any provision of this Plan does
not satisfy such requirements or could otherwise cause any person to recognize
additional taxes, penalties or interest under Section 409A, the Committee will
modify, to the maximum extent practicable, the original intent of the applicable
provision without violation of the requirements of Section 409A (“Section 409A
Compliance”), and, notwithstanding any provision herein to the contrary, the
Committee shall have broad authority to amend or to modify the Plan, without
advance notice to or consent by any person, to the extent necessary or desirable
to ensure Section 409A Compliance. Any determination by the Committee shall be
final and binding on all parties.

ARTICLE 18. NO IMPLIED RIGHTS

Section 18.1 Participating in this Plan shall not constitute a contract of
employment between the Company and any person and shall not be deemed to be
consideration for, or a condition of, continued employment of any person or
affect any right of the Company to terminate any employee’s employment.

Section 18.2 Nothing contained in the Plan shall be deemed to confer upon any
Director any right to remain a member of the Board or of the board of directors
or analogous governing body of an Affiliate or in any way limit the right of a
Company’s stockholders to terminate or fail to re-nominate or reelect any
Director as a member of a Board.

 

25



--------------------------------------------------------------------------------

Section 18.3 Nothing contained in this Plan shall be deemed to confer upon any
employee or other person any claim or right to be granted an Award under the
Plan.

ARTICLE 19. NONALIENABILITY

Section 19.1 Nontransferability. No benefit provided under this Plan shall be
subject to alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, execution, levy or garnishment or other legal process by creditors
of the Participant, the Participant’s beneficiary or by a Participant (or by any
person entitled to such benefit pursuant to the terms of this Plan) except
(i) to the extent specifically mandated and directed by applicable state or
federal statute; (ii) as requested by the Participant (or by any person entitled
to such benefit pursuant to the terms of this Plan), and approved by the
Committee, to satisfy income tax withholding; (iii) as requested by the
Participant and approved by the Committee to members of the Participant’s
family, or a trust established by the Participant for the benefit of family
members; (iv) by will, (v) by the laws of descent and distribution,
(vi) pursuant to a beneficiary designation in accordance with Article 19
(Beneficiary Designation), or (vii) to the extent transfer of benefit is
authorized and made in accordance with another specific Section of the Plan.

ARTICLE 20. BENEFICIARY DESIGNATION

Section 20.1 If a benefit is payable upon the death of a Participant, the
Participant may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom such benefit under the Plan
is to be paid in the event of such Participant’s death before he or she receives
any or all of such benefit. Each such designation shall revoke all prior
designations by such Participant, shall be in a form prescribed by CEI, and will
be effective only when filed by the Participant in writing with the Secretary of
CEI during the Participant’s lifetime. In the absence of any such designation,
or if such designated beneficiary or beneficiaries do not survive the
Participant, to the extent benefits are payable and remain unpaid at the
Participant’s death they shall be paid to his or her estate.

ARTICLE 21. SUCCESSORS

Section 21.1 All rights and obligations of CEI under the Plan shall be binding
on any successor to CEI, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of CEI or other corporate
reorganization in which CEI will not be the surviving corporation or in which
the holders of the Common Stock will receive securities of another corporation.
CEI and such successor shall be jointly and severally liable for all of CEI’s
obligations under the Plan.

ARTICLE 22. UNFUNDED STATUS

Section 22.1 Unless otherwise determined by the Committee, the Plan shall be
unfunded and shall not create (or be construed to create) a trust or a separate
fund or funds. The Plan shall not establish any fiduciary relationship between
CEI and any employee, awardee or other person. To the extent any person holds
any rights by virtue of an Award granted under the Plan, such rights shall
constitute general, unsecured liabilities of CEI and shall not confer upon such
person any right, title or interest in any assets of CEI.

 

26



--------------------------------------------------------------------------------

ARTICLE 23. ACCOUNT STATEMENT

Section 23.1 CEI will maintain Accounts, and credit thereto bookkeeping entries
evidencing unfunded and unsecured general obligations of CEI. Annually, CEI will
send to each Participant a statement of his or her account(s). This statement
will include the account(s) balance and all activity since the last statement.

ARTICLE 24. GENERAL

Section 24.1 No Stockholder Rights Conferred. Nothing contained in the Plan will
confer upon a Participant or beneficiary any rights of a stockholder of CEI
unless and until Shares are in fact issued or transferred to such Participant or
beneficiary.

Section 24.2 Employment Agreements. To the extent that an employment agreement
with an Officer or Employee is inconsistent with the Plan, the employment
agreement shall govern.

Section 24.3 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

Section 24.4 Articles and Sections. Except where otherwise indicated by the
context, any reference to an “Article” or “Section” shall be to an Article or
Section of this Plan.

Section 24.5 Title and Headings. The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

Section 24.6 Severability. If any part of the Plan is declared to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any other part of
the Plan. Any part of the Plan so declared to be unlawful or invalid shall, if
possible, be construed in a manner that will give effect to the terms of such
part of the fullest extent possible while remaining lawful and valid.

Section 24.7 Government and Other Regulations. The obligation of CEI to make
payment of Awards in Shares or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any government agencies
as may be required. CEI shall be under no obligation to register under the
Securities Act of 1933, as amended (“Act”), any of the Shares issued, delivered
or paid in settlement under the Plan. If Shares awarded under the Plan may in
certain circumstances be exempt from registration under the Act, CEI may
restrict its transfer in such manner as it deems advisable to ensure such exempt
status. If CEI determines that the exercise or nonforfeitability of, or delivery
of benefits pursuant to, any Award or

 

27



--------------------------------------------------------------------------------

Deferral Election would violate any applicable provision of (i) federal or state
securities laws or (ii) the listing requirements of any national securities
exchange or national market system on which are then listed any of CEI’s equity
securities, then CEI may postpone any such exercise, nonforfeitability or
delivery, as applicable, but CEI shall use all reasonable efforts to cause such
exercise, nonforfeitability or delivery to comply with all such provisions at
the earliest practicable date. If CEI deems necessary to comply with any
applicable securities law, CEI may require a written investment intent
representation by a Participant or beneficiary and may require that a
restrictive legend be affixed to certificates for Shares delivered pursuant to
the Plan.

Section 24.8 Governing Law and Interpretation. The provisions of the Plan shall
take precedence over any conflicting provision contained in an Award. All
matters relating to the Plan or to Awards granted hereunder shall be governed by
and construed in accordance with the laws of the State of New York without
regard to the principles of conflict of laws.

Section 24.9 Expenses. The costs and expenses of administering the Plan shall be
borne by the Company and shall not be charged against any Award or to any
Participant or beneficiary receiving an Award.

Section 24.10 Relationship to Other Benefits. Any Awards under this Plan are not
considered compensation for purposes of determining benefits under any pension,
profit sharing, or other retirement or welfare plan, or for any other general
employee benefit program unless specifically provided by any such plan or
program.

Section 24.11 Ratification of Actions. By accepting any Award or other benefit
under the Plan, each employee and each person claiming under or through such
person shall be conclusively deemed to have indicated such person’s acceptance
and ratification of, and consent to, any action taken under the Plan by CEI, the
Board or the Committee.

Section 24.12 Fractional Shares. Any fractional Shares concerning Awards shall
be eliminated at the time of payment or payout by rounding down for fractions of
less than one-half and rounding up for fractions of equal to or more than
one-half.

Section 24.13 Reliance on Reports. Each member of the Committee (and each person
or Committee to whom the Committee or any member thereof has delegated any of
its authority or power under this Plan) shall be fully justified in relying or
acting in good faith upon any report made by the independent public accountants
of the Company and upon any other information furnished in connection with the
Plan. In no event shall any person who is or shall have been a member of the
Committee be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information or for any
action taken, including the furnishing of information, or failure to act, if in
good faith.

 

28